SULLIVAN, C. J.
— This is an action brought to foreclose several laborers’ liens, and judgment was rendered in favor of the lien claimants. The appeal is from the judgment.
*215A motion has been made to dismiss the appeal on the ground that appellants have failed and neglected to serve the notice of appeal on each of the adverse parties.
Upon an examination of the record, we find that the notice of appeal was not served on all of the adverse parties, and on the authority of State Bank of Clarkston v. Watson, ante, p. 211, 148 Pac. 470, decided at this term of court, the motion is sustained and the appeal dismissed. Costs are awarded to the respondents.
Budge and Morgan, JJ., concur.